MEMORANDUM**
Respondent Darrel Adams, Warden, California State Prison, Corcoran, California, appeals the district court’s judgment granting a petition for writ of habeas corpus filed by Ernest Guzman, a California state prisoner. Adams contends that the district court erred in holding that Guzman’s sentence of 28 years to life imprisonment for petty theft with a prior theft conviction, in violation of California Penal Code §§ 484 and 666, was cruel and unusual punishment in violation of the Eighth Amendment. In light of the Supreme Court’s decisions in Lockyer v. Andrade, 538 U.S. 68, 123 S.Ct. 1166, 155 L.Ed.2d 144 (2003), and Ewing v. California, 538 U.S. 11, 123 S.Ct. 1179, 155 L.Ed.2d 108 (2003), issued after the district court’s decision, this contention has merit. See Andrade, 538 U.S. at 77 (not unreasonable application of clearly established federal law for California court to sentence defendant convicted of petty theft with a prior under California’s Three Strikes law). Accordingly, we reverse the district court’s judgment.
REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.